Title: To George Washington from Brigadier General John Lacey, Jr., 21 January 1778
From: Lacey, John Jr.
To: Washington, George



Sir
Camp Graham Park [Pa.] Jan. 21st 1778

Since General Potter Left me, Dozens of the Inhabitants of Germantown and the Neighbourhood are applying, to Carry Flour Beef &c. to that Quarter; I would be Glad to know what Quantity to Permit them to Carry or weathr any.
I Learn from Philadelphia that the Prisonrs are Bad off, for Beding If your Excellency pleases I would propose Sending them, one or two Waggon Load of Straw.
The Fatigues our Scouting Parties have, are heavy, and our Whisky Exosted, and none to Give them, my Numbers are Decreasing.
The Enemy comes out every Day four or five Miles Distance, but soon Returns again, I have the Honour to be your Excellences most Humbe Servent

Jno. Lacey jur

